Case 3:20-cv-00516-CWR-LRA Document1 Filed 08/07/20 Page 1 of 7

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner

UNITED STATES DISTRICT COURT
for the

oo
Jovthera District of [hi 55-54 fl.
Je ikea _ Division

Case No. 3! Ade Al QWR Lh

(to be filled in by the Clerk’s Office)

Jury Trial: (check one) Eyes. []No

7
Jorey Smith miller
Plaintiff{s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of ail the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

Mrs Ec 0,

 

 

 

 

 

Key SHAl> Co mfen y Ete Fc] SOUTHERN : _ oes Sonate |
Mme Nodart
AUG 07 2020
Defendant(s)
(Write the full name of each defendant who is being sued. If the ARTUR IORNSTON
BY ————_______ DEPUTY

 

 

 

names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. De not include addresses here.)

ee ee eee eee

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non-Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concems resulting from public access to
electronic court files. Under this rule, papers filed with the court should nof contain: an individual’s full social
security number or full birth date: the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth: a minor’s initials: and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 
Case 3:20-cv-00516-CWR-LRA Document1 Filed 08/07/20 Page 2 of 7

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)

L The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name
Address

County
Telephone Number
E-Mail Address

B. The Defendant(s)

Fora Somith yn llor
OSOT PEBRCE Aidgourd+ OC

 

 

 

 

Onn ms S92) )-
City State Zip Code
\}ivad 3
(ol-S9 4-l Tey
Fonts tam Zea EG) Gmbr|.Lon

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a govemmment agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

Name
Job or Title (if frown)
Address

County
Telephone Number

E-Mail Address (if krewn)

Defendant No. 2
Name
Job or Title (fAnown)
Address

County
Telephone Number
E-Mail Address (if known)

Mo Erice {.
beaemeal manger
\AST W.&6 u2mmeond SF

 

 

Drandoa WS 3904
City State Zip Code
Ranken

 

lo0)-B 25-50 ||

[hiedividual capacity [-{Omticial capacity

mr Robert
Disdict mANGZ/
lAST W.Gou2mment $F

 

 

 

 

 

 

Bnrdoa me Z7047-
City State Zip Code
Ader
eu I- 34S-Soll
[J Hisdividual capacity Official capacity
Case 3:20-cv-00516-CWR-LRA Document1 Filed 08/07/20 Page 3 of 7

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Ri

II.

Defendant No. 3
Name
Job or Title (if imown)
Address

County
Telephone Number
E-Mail Address (if harown)

Defendant No. 4
Name
Job or Title (if krown)
Address

County
Telephone Number
E-Mail Address (if known)

Basis for Jurisdiction

Pris:

oner

 

KcHblo Compony

 

 

 

 

COrPorat 2
i257) W boorm mond 54
Ordon MS _ f9oy?-
City State Zip Code
Rankio
LeO}-ha S-=50 | f

 

 

[iividnal capacity [et Orcia capacity

 

 

 

 

City State Zip Code

 

 

 

[_] Individual capacity [_] Official capacity

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any nghts, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain

constitutional rights.

A. ose suit against (check all that apply):

Federal officials (a Bivens claim)

[] State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

A setimnation Aéfaton, £4c Pp} bse HA 19F3 5 thet Co get'> “ -

 

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional nights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal

officials?
Case 3:20-cv-00516-CWR-LRA Document 1 Filed 08/07/20 Page 4 of 7

Pro Se 15 (Rev, 12/16) Complaint for Violation of Civil Rig

 

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of

~ e .
L Repo wd __ federal law. Attach additional pages if needed. 2) Ya Some 2% Wi tia Yo cHioo
Worked re * 808 % KrStAlo Company Rolete oods Farethd 1 pars EP bee Wes Bein Yo

. Of Koc med Wh: An MS Por The eve o Th? Diotesct MAN OM WW hobcrt
Resuge My hore dhe vies 0 ber nt BOOP Tow arad me Fushermors k ° ™ ”

hod mAs? Threety Yo MO Yhad SFL Ker) catlinS Corkoeds F wold Be Fired

Til. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A Where did the events giving rise to your claim(s) occur?

iceysald 3a Baranden mS

 

B. What date and approximate time did the events giving nse to your claim(s) occur?
; 5dacded Month of June, Ff) PW -QO

 

C. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what Rene & Er. os

- A> t wh me wf ; 3
sed rifed GN biffiad FenySHALS AS The Neus dH

5/7 4
Ad kot ae me Phot 2m Sorry You Wo! thaseyh jhe
end brandon But We WARD? disermpote oA Se |
e He She are me Kobard Said Yor 2S Erica bY 0-7
af ne

Problom’s fecpuse of YooR bendar
Aer Were b Wealth, ‘oy PS

o TR “8 948d Phe 2

Male dirocd And PEI CURA haa e es Eo cee, Had Boaxin

Conernd 7p gpg rumen Presouke Z| Why nie (OY Bek sya pry Gayin “1

Col Bake £ Fron) ke J was Reachast 40 Se nothing VAS 6 Pepyrted
\ / COM Distr mAng ae me hoba-# Saha 4o me Jee 4 Bone Loe A
INE i eink? fecware Ep ico 2S Havin J 950% 1! Payne) lO0elk You

ss asd You Ge moved 70 A hacation Ze oie lorr5ed Are plAce U)h

Restle BER Worl Dace  ApLOr Human Rescouse WAS Advised a 5}

Desshil.o jorrfism a4 Cones

Sore h om th mila

9-T-a2
Case 3:20-cv-00516-CWR-LRA Document1 Filed 08/07/20 Page 6 of 7

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Right

 

IV. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive. - a
i Soffer ty EE fC.

Emotinen, buted, Sandy foun

 

V. Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.

If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

FT voll PST E Cott Sey ta? Evicee B. Fiered
a“

monte dunnayco, £5,900

Pontve damraheS

Gen cA dlearr Ad,

Co mpon story Aearmeges.

 

Soccy sprite iter
0 6-07-AO
Case 3:20-cv-00516-CWR-LRA Document1 Filed 08/07/20 Page 7 of 7

 

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: x T-20

Signature of Plaintiff a rey omith_ miller
Printed Name of Plaintiff §=§ “Jn -2y Smith pvilloX

 

B. For Attorneys.

Date of signing:

 

Signature of Attorney
Printed Name of Attomey

 

 

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code

Telephone Number
E-mail Address

 

 
